Citation Nr: 1134400	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

4.  Entitlement to ratings in excess of 10 percent prior to March 25, 2009, and since May 1, 2009, for left knee chondromalacia and arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1985.

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in May 1995, that continued a 10 percent disability rating for a left knee disability; and June 2005, that denied the Veteran's claims for service connection for a cervical spine and right shoulder disabilities; and increased the right wrist disability rating from 0 percent to 10 percent disabling, effective June 2, 2004.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.

A January 1999 rating decision granted a separate 10 percent rating for left knee arthritis, effective February 6, 1995.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A November 2009 rating decision assigned a temporary 100 percent rating based on convalescence following a lateral retinacular release of the left knee, effective March 25, 2009, and then awarded a 10 percent rating effective May 1, 2009.  The Board remanded the Veteran's claims for further development in October 1997, November 1999, July 2003, July 2008, and June 2009.

A March 2002 VA medical report indicates the Veteran's complaints of numbness of the legs and a November 2010 VA examination report indicates a diagnosis of cervical radiculopathy of the radial aspect of the right arm.  Since the record raises claims of entitlement to service connection for radiculopathy of right arm and neurological disabilities of the Veteran's legs that have not been developed for appellate review, the Board refers those issues to the RO for appropriate action.
FINDINGS OF FACT

1.  It is as likely as not that the Veteran's right shoulder disability is related to his active service.

2.  It is as likely as not that the Veteran's cervical spine disability is related to his active service.

3.  For the period prior to March 25, 2009, and since May 1, 2009, the Veteran's left knee disability has been manifested by subjective complaints of pain, locking, and instability; and objective findings of 10 degrees extension, flexion limited to 77 degrees, slight instability, and X-ray evidence of arthritis.  There is no clinical evidence of ankylosis.

4.  The Veteran's right wrist disability has been manifested by subjective complaints of pain, stiffness, and weakness and objective evidence of a limited range of motion of no less than 20 degrees dorsiflexion, 40 degrees palmar flexion, and 10 degrees ulnar deviation.  There were no clinical findings of muscle atrophy or weakness, motor deficits, or loss of reflexes.  There was pain on use, subjective complaints of painful flare-ups, and clinical findings of additional pain, weakness, fatigability, or incoordination on repetitive use.  The disability did not produce loss of use of the Veteran's right hand.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for a rating greater than 10 percent for left knee chondromalacia, for the period prior to March 25, 2009, and since May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5256-5262 (2010).

4.  The criteria for a rating greater than 10 percent for left knee arthritis, for the period prior to March 25, 2009, and since May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5256-5262 (2010).

5.  The criteria for a rating greater than 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 5125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2004 and April 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained VA examinations in October 1996, April 1999, September 2000, May 2005, and September 2009 with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for arthritis if manifest to a degree of 10 percent or more within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Cervical Spine

Based on a thorough review of the record, the Board finds that it is at least as likely as not the Veteran's cervical spine disability is related to his active service.

The Veteran's service treatment records indicate that he was involved in a motor vehicle accident in December 1992 during which he was rear-ended.  He complained of difficulty moving his neck up and down and was assessed with muscle strain. 

Post-service VA and private medical records indicate that the Veteran was diagnosed with, and received intermittent treatment for, cervical disc disease and cervical radiculopathy.

In March 2009, the Veteran testified that he did not have any problems with his cervical spine prior to service, but that he had problems about one year after service.  He further testified that he sought treatment for his cervical spine disability about six months after his discharge from service.

Pursuant to the Board's June 2009 remand, the Veteran was afforded a VA spine examination in September 2009, at which time he presented with a history of an in-service blow to the right side of the neck while playing football.  He was diagnosed with degenerative disc disease (DDD) at C4-C7, status post fusion at C5 and C6.  However, no opinion was provided as the claims file was unavailable.

In a November 2010 opinion, upon a review of the claims file, the September 2009 VA examiner noted that an X-ray examination of the Veteran's cervical spine indicated DDD at C4-C7, and status post fusion C5 and C6.  The Veteran was also diagnosed with intermittent transient cervical radiculopathy of the radial aspect of the right arm.  The examiner opined that the Veteran's current cervical spine disability was at least as likely as not caused by or a result of an [in-service] December 1982 motor vehicle accident and a 1983 football neck injury.  The rationale provided was that those two incidents of neck injury occurred during the Veteran's service and that traumatic arthritis and sequelae are known in medical literature to result from previous joint injuries (in this case the cervical spine) more rapidly than from the normal aging arthritic process.

After reviewing the evidence, the Boards finds that it is at least as likely as not that the Veteran's current cervical spine disability is related to his active service based on the medical and lay evidence presented in this case.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Baord finds that service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

Based on a thorough review of the record, the Board finds that it is at least as likely as not the Veteran's right shoulder disability is related to his active service.

The Veteran's service treatment records dated in April 1985 indicate complaints of a painful right shoulder after throwing a football, diagnosed as questionable subluxation of the right shoulder.  However, on separation examination that same month, the Veteran's shoulder was found to be normal.  

VA medical records dated in December 1994 and December 2002 indicate treatment for right shoulder pain.

In March 2009, the Veteran testified that he first had problems with his right shoulder shortly after basic training from performing calisthenics.  He further testified that he sought treatment for his right shoulder about one year after discharge from service.

Pursuant to the Board's June 2009 remand, in September 2009, the Veteran was afforded a VA joints examination at which time he presented with an in-service history of a right shoulder disability in 1982 from picking up a heavy object after which he experienced right shoulder pain.  He was diagnosed with internal derangement of the right shoulder.  However, no opinion was provided as the claims file was unavailable.

In a November 2010 opinion, upon a review of the claims file, the September 2009 VA examiner noted that during service in April 1985 the Veteran was throwing a football when he felt his right shoulder go out and was diagnosed with a possible subluxation of the right shoulder.  Pain was felt in the right AC joint.  The examiner also noted that the Veteran was treated for right AC joint pain in January 1995 after lifting weights that was diagnosed as a Grade 1 AC separation.  A November 2009 MRI examination indicated tendonosis of both supraspinatus and infraspinatus tendons with small articular tear.  The AC joint showed hypertrophy of the acromion with a downturn often associated with impingement syndrome.  The examiner opined that the Veteran's current right shoulder disability was at least as likely as not caused by or a result of an in-service shoulder injury in April 1985 in addition to other incidents during service.  The opinion was based on the rationale that according to the records there was obvious traumatic injury of right shoulder during service that eventually resulted in internal derangement of the right shoulder.  The pathogenesis of the derangement was well-documented in the examiner's opinion and the November 2009 MRI showed current pathology.

After reviewing the evidence, the Boards finds that it is at least as likely as not that the Veteran's current right shoulder disability is related to his active service based on the medical and lay evidence presented in this case.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the wrist and knee are considered major joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has rated the Veteran's right wrist and left knee disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).



Right Wrist

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

The diagnostic codes pertaining to impairment of the elbow, forearm, wrist, hand, and fingers apply different disability ratings based upon whether the major or minor arm is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213 through 5230 (2010).  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the major hand apply.  38 C.F.R. § 4.69 (2010).

The Veteran is currently in receipt of a 10 percent disability rating for a right wrist disability under Diagnostic Code 5215, which pertains to limitation of motion of the wrist.  That is the highest rating available under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Accordingly, the Board will consider whether the Veteran's right wrist disability warranted a higher rating under other applicable diagnostic codes, including Diagnostic Codes 5214 (ankylosis of the wrist) and 5125 (loss of use of the hand).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5214 and 5125 (2010).  However, as the Veteran is already in receipt of a compensable rating based on limitation of motion throughout the relevant appeals period, neither Diagnostic Code 5003 nor 5010 may serve as a separate basis for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 (limitation of flexion of the forearm), 5207 (limitation of extension of the forearm), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), 5211 (impairment of the ulna), 5212 (impairment of the radius), 5213 (impairment of supination and pronation), 5216-5227 (ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves and the criteria pertaining to muscle injuries, are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the April 2005 and September 2009 VA examinations and the VA treatment records during the pendency of the appeal do not demonstrate any objective finding of muscle injury or a neurological disorder in the right hand or wrist.

Under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist with 20 to 30 degrees dorsiflexion.  That diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of hands under Diagnostic Code 5125, which provides for a single 70 percent rating for loss of use of the major hand.  38 C.F.R. § 4.71a (2010).

VA medical records dated in November 2003 show right wrist pain.  An X-ray examination was scheduled and a forearm splint was recommended.  In April 2004, the Veteran complained of wrist pain.  A November 2003 X-ray examination of the right wrist was normal.  Comparison was made to a previous wrist film dated in April 2002.  There was no fracture or dislocation or any deformities consistent with a prior wrist fracture.  Soft tissues appeared to be normal.  The impression was normal.  That month, the Veteran was fitted for a large right wrist brace.  In September 2004, he complained of right wrist pain.

The Veteran was afforded a VA joints examination in May 2005, at which time he complained of right wrist pain, rated no worse than a five out of ten on the pain scale.  He complained of weakness, stiffness, and easy fatigability.  He was right-hand dominant.  No swelling, heat, redness, giving way, or locking was reported, but the Veteran complained of constant pain.  Flare-ups occurred twice a week lasting two three days in duration during, and pain intensity increased to a seven out of ten on the pain scale.  Flare-ups were precipitated by overuse and weather changes, and alleviated by Motrin, heating pad, pain medication, and rest.  The Veteran was unable to drive long haul trucks across the country because of his right wrist and knees.  He could not use his right hand during flare-ups or use a computer, lift heavy items, or drive.  He also indicated that he wore a right wrist brace.  The Veteran complained of intermittent but frequent pain, located at the ulnar styloid, that occurred about three or four days a week.  The Veteran denied any dislocation of the right wrist.

On range of motion testing of the right wrist, there was 34 degrees and 44 degrees of active and passive dorsiflexion.  Pain was from 15 to 44 degrees of dorsiflexion. There was 39 degrees active palmar flexion and 52 degrees passive palmar flexion.  There was pain from 24 to 52 degrees.  Active radial deviation of the right wrist was 24 degrees with passive radial deviation 19 degrees.  Active and passive ulnar deviation was 42 and 47 degrees.  There was pain from 43 to 47 degrees of ulnar deviation.  Active and passive forearm pronation was 80 degrees without pain.  Active and passive forearm supination was 54 and 64 degrees with pain from 56 to 64 degrees.  Joints of the right wrist were painful on motion.  On repetitive motion, there was 42 degrees dorsiflexion and pain rated a two out of ten on the pain scale; 42 degrees palmar flexion and pain rated a two out of ten on the pain scale; 21 degrees radial deviation and pain rated a three out of ten on the pain scale; 28 degrees ulnar deviation with pain rated a two out of ten on the pain scale; and 41 degrees forearm supination with pain rated a three out of ten on the pain scale.  The Veteran was able to perform 10 repetitions of right wrist and forearm movement with a limitation of motion.  There was also pain on repetitive movement of the right wrist.  An X-ray examination of the right wrist in May 2005 indicated no acute fracture, dislocation, or bony destructive lesion.  The examination was normal.  The diagnosis was status 25 years post fracture of the right wrist, with persistent pain, flare-ups, and limitation of motion, without X-ray evidence of fracture, dislocation, bony obstructive lesion, or degenerative changes.
      
In March 2009, the Veteran testified that he was not currently receiving treatment for his right wrist, but that he was taking pain medication.  He could not move his wrist side-to-side.  During the hearing, he demonstrated his limited motion in the right wrist when he moved the right wrist left and right.  He had problems holding anything for a prolonged period of time, had a limited range of motion, and testified that his grip strength had been affected.  The Veteran also testified that he dropped things with his right hand.

Pursuant to the Board's June 2009 remand, the Veteran was afforded a VA joints examination in September 2009, at which time his right wrist was noted to have a fair response to treatment.  The Veteran was taking medication and also wore a brace on the right arm.  On examination of the right wrist, there was no deformity or instability.  However, there was giving way, pain, stiffness, weakness, and incoordination.  There was no decreased speed of joint motion or dislocation or subluxation, locking episodes, or effusions.  There was swelling and tenderness that affected joint motion, but there was no evidence of flare-ups.  There was tenderness, weakness, guarding of movement, and a tender dorsal ulnar aspect of the joint.  Right wrist range of motion included 70 degrees left dorsiflexion, 80 degrees left palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation with objective evidence of pain with active motion on the right side and 20 degrees right dorsiflexion, 40 degrees right palmar flexion, and 10 degrees ulnar and radial deviation.  There was no objective evidence of pain following repetitive motion and there was no additional limitation of range of motion with repetitive motion.  An X-ray examination indicated no acute bony injury.  There was no evidence of acute fracture or dislocation.  Joint spaces were intact.  Overlying soft tissues were unremarkable.  The examiner indicated that no interval change was observed since the May 2005 X-ray examination.  The Veteran had retired from truck driving due to his knee disability and diabetes mellitus.  He was diagnosed with status post right wrist fracture with loss of motion.  The Veteran's right wrist disability had significant effects on his usual occupation.  He had decreased mobility and manual dexterity, weakness, fatigue, and decreased strength.  He was also unable to drive with the right upper extremity.  However, the right wrist disability had no effects on toileting, grooming, or traveling; mild effects on chores, shopping, bathing, and dressing; and moderate effects on exercise, recreation, feeding, and driving.

The Board finds that the evidence as a whole does not demonstrate that the Veteran's right wrist disability has warranted a rating in excess of 10 percent at any time during the pendency of the appeal.  Although he was found to have limitation of motion in that extremity, his dorsiflexion and palmar flexion were not so severely limited as to qualify for a 30 percent rating under Diagnostic Code 5215.  Additionally, while the Veteran complained of right wrist stiffness, there were no clinical findings of ankylosis.  Therefore, the Board finds that he is not entitled to a higher rating under Diagnostic Code 5214.  38 C.F.R. § 4.71a (2010).

Nor is a higher rating warranted under the diagnostic code pertaining to loss of use. 38 C.F.R. §§ 4.71a, Diagnostic Code 5125 (2010).  The Board acknowledges the Veteran's report that his right wrist disability caused difficulty with driving, lifting heavy objects, and typing, and caused him to drop objects.  However, while the Veteran has indicated that he wears a right wrist brace, there is no evidence that he uses any prosthesis or other corrective device.  Furthermore, neither the Veteran's May 2005 or June 2009 VA examinations nor any of his VA medical records during the relevant time period revealed any evidence of muscle atrophy or other impairment that would indicate loss of use of his hand or that he would be equally well served by the use of a prosthesis.  38 C.F.R. § 3.350(a)(2) (2010).  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5125 because neither unfavorable ankylosis nor loss of use of the hand are shown.  38 C.F.R. § 4.71a (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2010).

On VA examination in April 2005, the Veteran complained of right wrist pain rated a five out of ten on the pain scale.  There was pain on repetitive motion and a limitation of motion.  The Veteran also complained of flare-ups that occurred twice a week.  While range of motion of the Veteran's right wrist was found to be restricted or associated with pain, the Board finds that even if the Veteran does experienced flare-ups of his right wrist disability, there is no evidence which suggests that, on repetitive use, the Veteran's service-connected right wrist disability would be restricted such that the requirement for an increased rating would be met.  In addition, on VA examination in September 2009, the Veteran complained of pain but there was no evidence of pain or additional limitation of range of motion of the right wrist with repetitive motion.  Therefore, even considering the effects of pain on use the evidence does not show that the service-connected disability causes such limitation that an increased rating is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there is no basis for assigning a rating higher than 10 percent for a right wrist disability under Diagnostic Code 5215.  38 C.F.R. § 4.71a (2010).

While the September 2009 VA examiner opined that the Veteran's right wrist disability had significant effects on his usual occupation, and the Veteran has stated that he has difficulty driving with the right hand, the  Board finds that the evidence does not support a finding that the Veteran's service-connected right wrist disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected right wrist disability do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his right wrist disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 10 percent for a right wrist disability.

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right wrist disability at any time the pendency of the appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for a right wrist disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a claimant has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010); VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the regulations.  Consideration has been given to whether any other applicable diagnostic code under the regulations provides a basis for a higher rating for the service-connected left knee disability.  38 C.F.R. Parts 3 and 4 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

A 0 percent rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 0 percent rating is warranted for knee extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The Veteran's left knee disabilities (postoperative lateral retinacular release, chondromalacia and traumatic arthritis) have been rated as 10 percent disabling under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability, and 10 percent disabling under Diagnostic Code 5010, which pertains to traumatic arthritis, for the period prior to March 25, 2009, and since May 1, 2009.  38 C.F.R. § 4.71a (2010).  Other potentially applicable diagnostic codes include Diagnostic Codes 5258 (dislocation of semilunar cartilage), 5260 (limitation of flexion of the leg), and 5261 (limitation of extension of the leg).  The Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  However, none of those codes are applicable because the medical evidence does not show that the Veteran has any of those conditions.

A November 2009 rating decision assigned a temporary 100 percent rating based on convalescence following a left knee operation, effective March 25, 2009.  Because the Veteran cannot be entitled to a disability rating in excess of 100 percent for the period from March 25, 2009, to April 30, 2009, the Board will confine its analysis to the Veteran's entitlement to ratings higher than 10 percent for the period prior to March 25, 2009, and since May 1, 2009.

VA medical records include a January 1995 X-ray examination of the left knee that indicated early minimal spurs on the condyles of the femur and tibial plateau on the lateral aspect.  The joint spaces were well-maintained throughout.  The Veteran was diagnosed with early minimal degenerative joint disease changes.

The Veteran was afforded a VA joints examination in October 1996, at which time he was employed by a moving company and his duties included truck driving and packing items.  He complained of persistent intermittent pain and swelling which was mildly and temporarily relieved by Motrin.  Prolonged driving or time spent in a seated position resulted in stiffness.  Left knee swelling was diffuse and not specific to any aspect of the knee.  Knee alignment was normal and no bony swelling was noted, but there was evidence of crepitus on examination.  Examination and testing of the collateral ligaments revealed a small amount of left knee instability.  Drawer signs could not be elicited and Lachman's test was negative.  Motor strength was 5/5 and no muscle atrophy was noted.  The left knee had 130 degrees flexion and 10 degrees extension.  A radiological image was obtained and there was no evidence of fractures or dislocation.  However, there were arthritic changes.  The Veteran was diagnosed with chondromalacia.
VA medical records dated in August 1998 complained of bilateral knee pain.

The Veteran was afforded a VA joints examination in April 1999 at which time he complained of constant bone-to-bone left knee pain while ambulating.  There was associated stiffness and occasional left knee instability.  He experienced occasional swelling of the left knee but denied any locking.  Flare-ups occurred several times a week precipitated by prolonged walking and standing alleviated by medication.  The Veteran occasionally used a Neoprene brace on the left knee.  There were no episodes of dislocation or recurrent subluxation or constitutional symptoms of inflammatory arthritis.  With regard to the effect of the left knee disability on the Veteran's usual occupation and daily activities, he reported that he could not walk or stand for prolonged periods of time and was unable to drive a truck for long distances.

On range of motion testing, the left knee, was from minus 10 degrees to 85 degrees actively with mild pain at the extreme of active flexion.  Passive movement was from minus 5 degrees extension to 120 degrees of flexion.  However, there was some question as to the Veteran's effort with active motion.  There was mild swelling and mild effusion with tenderness to palpation of the patella and surrounding tissue.  There was a 5.5 centimeter linear surgical scar on the left knee which was tender to palpation, but otherwise well-healed.  There was no evidence of joint laxity or instability and the Veteran was diagnosed with chondromalacia patella with degenerative changes on X-ray examination and status post left knee surgery.  The Veteran had a prior history of left knee surgery during service in 1984.  There was mild to moderate functional loss in the left knee due to pain on motion and decreased range of motion.  An X-ray examination of the left knee indicated hypertrophic spurring on the articular surfaces.  There was narrowing of the medial compartment and there appeared to be a genu varus deformity.

VA medical records dated in February 2000 indicate bilateral knee pain and degenerative joint disease.

The Veteran was afforded a VA orthopedic examination in September 2000 at which time it was noted that he underwent an arthroscopy and lateral release of the patella for a dislocated patella of the left knee.  Since that time, the Veteran experienced a grinding sensation of the left knee with pain and swelling and received at least seven cortisone injections.  He treated the left knee with ice and complained of difficulty kneeling, squatting, and climbing.  After service, the Veteran was employed as a truck driver until March 2000.  He could not sit for prolonged periods of time and drove up to 10 hours per day several times a week.  He also had to load and unload cargo.  He was unable to kneel, squat, or climb and had giving-way.  He used a cane and a pull-up elastic brace.  The Veteran took Celebrex and Oxycodone.  However, he denied any history of dislocations or subluxations of the knee and there was no evidence of inflammatory arthritis.

On range of motion testing, the left knee had 130 degrees flexion and minus 10 degrees extension.  McMurray's findings were questionable.  Ligaments of the left knee, including the cruciate ligament, were intact and the Veteran was diagnosed with severe chrondromalacia of the left knee.  The examiner opined that there was progressive deterioration of the knee secondary to the patella malalignment, obesity, and a failure to respond to conservative treatment.

VA medical records dated in February 2000 indicate that the Veteran had a history of one operation on the left knee.  On examination of the left knee, there was swelling and crepitation and the Veteran was diagnosed with bilateral knee pain and degenerative joint disease.  In May 2001, he complained of bilateral knee pain and was diagnosed with degenerative joint disease.  It was noted that a bilateral neoprene knee sleeve with patella opening would be ordered.  An X-ray examination of the left knee indicated mild narrowing in the lateral compartment with mild degenerative changes.  The impression was mild degenerative changes of the left knee.  In March 2002, the Veteran complained of chronic knee pain.  He was ambulatory with a slow pace, steady gait, and an occasional limp.  He also complained of occasional numbness of the legs and requested pain medication.  He complained of a nagging pain that felt like bones were touching.  The left knee was affected by weather changes and prolonged sitting and symptoms were relieved by heat, warm soaks, and ice.  The Veteran complained of numbness of the upper legs and indicated that he was unable to perform his job to the best of his ability because of his knees.  There was no crepitus in the left knee.  In April 2002, there was no evidence of edema and he was able to ambulate.  An X-ray examination of the left knee indicated moderate osteoarthritic changes with spurring of the tibial spine and at the intercondylar notch.  The patella femoral space was narrowed with spurring and there was spurring at both the medial and lateral femoral condyles.  However, there was no visible edema or erythema.  While the Veteran resisted left knee flexion and extension, there was evidence of crepitus with movement.  In August 2004, the Veteran complained of left knee pain and stated that he had problems walking.  He complained of edema and rated his pain a nine out of ten on the pain scale.  Pain did not significantly improve with Tylenol or ibuprofen.

A September 2004 MRI of the left knee indicated severe degenerative arthritis with prominent osteophytes at the distal femur and proximal tibia.  Degenerative changes were also seen in the patellofemoral joint with chondromalacia of the patella cartilage.  Severe chondromalacia was also suggested at the distal femoral condyles bilaterally with a localized cartilaginous defect at the medial femoral condyle seen with some underlying bone marrow edema.  An area of osteonecrosis involving the posterior aspect of the lateral femoral condyle with small bony fragment was seen within the defect at the condyle.  There were several loose bodies along the posterior medial aspect of the joint.  An additional loose body was seen above the patella in the suprapatellar bursa.  The Veteran was diagnosed with degeneration of the lateral menisci with flattening of the free margins and a Grade II meniscal signal abnormality involving the posterior horn of the medial meniscus.  An X-ray examination indicated mild degenerative changes of the knee.

VA medical records dated in September 2004 show degenerative joint disease of both knees and a diagnosis of osteoarthrosis, localized, primarily involving the lower leg.  It was noted that the Veteran had multiple left knee injuries and surgeries and a left knee replacement was recommended.  In November 2004, the Veteran complained of severe left knee pain rated a nine out of ten on the pain scale and requested an increased amount of Hydrocodone.  There was evidence of left knee tenderness with crepitus without swelling and an old healed scar.  In January 2005, left knee pain was rated a seven out of ten on the pain scale with the worst pain rated a nine.  Left knee pain was constant and was treated with a Hyalgan injection and an NSAID (nonsteroidal anti-inflammatory drug) was recommended.  The Veteran was diagnosed with osteoarthrosis.

The Veteran was afforded a VA joints examination in May 2005, at which time he complained of left knee pain rated no more than a four out of ten on the pain scale.  He complained of left knee weakness, stiffness, and swelling two to three times a week with giving way about three to four times a week.  The Veteran complained of locking one to two times a week and easy fatigability.  There was no heat or redness in the left knee.  With flare-ups, the pain increased to a nine out of ten on the pain scale, occurred twice a week, and lasted two to three days in duration.  Flare-ups were precipitated by overuse, continuous walking and standing, and unguarded movements like walking downhill.  Pain was alleviated by non-weight-bearing activities, ice, heat, and pain medication.  During flare-ups, the Veteran had to remain off of his feet and was unable to work.  He used a long-type knee brace and denied any dislocation.  It was noted that he had no prostheses.

On range of motion testing of the left knee, active and passive flexion was 77 degrees and 87 degrees with pain from 40 to 87 degrees and 0 degrees extension.  The knee was painful on range of motion.  After three repetitions, flexion was 66 degrees with pain rated a five out of ten on the pain scale.  There was a failure to meet the goal of six repetitions with left knee repetitive movements.  There was a limitation of motion with pain on repetitive use.  Evidence of painful motion included the Veteran's complaints and failure to complete six repetitive movements.  The Veteran's gait was normal and no ankylosis was present.  Collateral and cruciate ligaments on examination were normal and intact.  While there was lateral joint line tenderness, there was no medial joint line tenderness or evidence of crepitus.  McMurray's sign on the medial and lateral aspect of the knee joint was negative.  An X-ray examination of the left knee in May 2005 indicated no acute fracture, dislocation, or bony destructive lesion.  There were moderate degenerative arthritic changes and fullness of the suprapatellar pouch consistent with joint effusion.  The impression was moderate degenerative arthritis.  The Veteran was diagnosed with degenerative arthritis of the left knee with chronic pain with flare-ups, limitation of motion, and limitation of repetitive movements.

VA medical records dated in March 2006 indicate a diagnosis of chronic bilateral knee pain due to severe degenerative joint disease (DJD).  In October 2006, the Veteran was diagnosed with chronic knee pain and DJD.

The Veteran underwent a MRI of the left knee in June 2008 which indicated an abnormal signal in the ACL which might have represented a strain or near complete tear of the ACL.  There was a low density structure anterior to the PCL which might have represented a torn meniscus.  An abnormal signal in the truncated posterior horn of the medial meniscus may have represented a tear versus postsurgical changes.  There was also a loss of height in the anterior horns of the lateral and medial meniscus, suprapatellar and joint effusion, cysts in the intercondylar notch, and extensive degenerative changes.  A December 2008 report indicated two weeks partial relief of left knee pain after an intra-articular injection of cortisone and Marcaine two months ago.  The Veteran was advised that arthroscopic debridement and medial meniscectomy might provide temporary relief.  In March 2009, he underwent a left knee arthroscopy.

In March 2009 testimony before the Board, the Veteran testified that he had problems with both knees giving out, but he denied falling.  He felt that he had limited motion and had constant pain on motion.  Occasionally, his knee gave out and his kneecap was out of place.  He testified that the left knee was dislocated and that he had popping.  The Veteran complained of lateral instability and testified that he could feel motion in his knees when he flexed up and down and that his knees sounded like a coffee grinder because he had bone-on-bone contact with no cartilage.  He testified that he had knee pain and stated that he had two tears in his left knee that he felt every day.  He also experienced constant throbbing on the side of the knee that was torn.  Left knee pain increased with activities for which he took the highest dose of Lortab that was available.  The Veteran complained of left leg tenderness and weakness due to pain.  He had left knee popping and excessive fatigability.  The Veteran testified that he limited his activities and that he was in pain when he was active and at rest.  At the hearing he stated the he wore a hinge or stability brace every day.  He also wore a neoprene sleeve with a cut out hole for the knee.  The Veteran experienced daily swelling of the left knee with use and testified that he was unable to squat, stoop, climb, or bend.  The Veteran also testified that it was hard to maintain employment with his disabilities.  He was diagnosed with osteoarthritis and arthroscopic debridement of the left knee.

VA medical records dated in March 2009 show a resolved left knee arthroscopy with medial meniscectomy and debridement.  A March 2009 post operative report indicates findings of osteoarthritis and a partial tear of the left knee ACL and a post operative diagnosis of left knee osteoarthritis.  The Veteran had undergone an arthroscopic debridement of the left knee.  An April 2009 report dated nine days after the procedure shows significant left knee pain with moderate effusion for which the Veteran was given a left knee injection.  He complained of left knee instability and rated his pain a six out of ten on the pain scale.  In May 2009, the Veteran complained of very little left knee pain and in July 2009 he indicated that his left knee was much improved.  He was in less pain and walking better.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  On VA examination in October 1996, examination and testing of the collateral ligaments indicated a small amount of left knee instability.  However, on VA examination in April 1999, there were no episodes of dislocation or recurrent subluxation.  On VA examination in September 2000, the Veteran denied any history of dislocations or subluxations, but complained of giving-way and indicated that he used a cane and a left knee brace.  On VA examination in May 2005, the Veteran denied any dislocation of the left knee.  However, in May 2009 he testified that his left knee occasionally gave out and he wore a left knee brace.  He used both a neoprene sleeve type of a brace and a hinge or stability brace.  However, with the exception of the 100 percent rating for the Veteran's left knee disability for the period from March 25, 2009, to April 30, 2009, the Board finds that a finding of a moderate level of instability is not supported by the clinical findings, which confirm the presence of instability, but do not include evidence of recurrent subluxation or demonstrate a greater than mild level of recurrent instability.

The Board now turns to the question of whether the Veteran is entitled to any increased rating for his left knee disability under the remaining applicable diagnostic codes.

The Board concludes that the Veteran is not entitled to a higher rating under Diagnostic Codes 5260 or 5261.  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  While the Veteran has a slight limitation of flexion, on VA examination in October 1996, the left knee had 10 degrees extension and 130 degrees flexion.  On VA examination in April 1999, the left knee had 10 degrees active extension and 5 degrees passive extension.  The left knee had 85 degrees active flexion and 120 degrees passive flexion.  However, the examiner questioned the Veteran's effort with active motion.  On VA examination in September 2000, the left knee had 10 degrees extension and 130 degrees flexion.  On VA joints examination in May 2005, there was 0 degrees extension with 77 and 87 degrees active and passive flexion with pain from 40 to 87 degrees.  The Veteran's left knee disability was limited at most to 10 degrees on extension at an April 1999 VA examination.  Although that warrants a 10 percent rating under Diagnostic Code 5261, the Board notes that the Veteran already has a separate 10 percent rating for left knee arthritis based on limitation of motion.  Since the Veteran already has a 10 percent rating for left knee arthritis, assigning a 10 percent rating for limitation of extension of the left leg would amount to pyramiding under 38 C.F.R. § 4.14 (2010).  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case, or for any separate rating because a rating under Diagnostic Code 5261 cannot be combined with a rating under Diagnostic Code 5003 or 5010.

Similarly, the Board finds that the evidence does not support a higher rating under Diagnostic Code 5260.  Flexion limited at most to 77 degrees does not warrant a compensable rating under Diagnostic Code 5260, and the evidence does not show that flexion is limited to 30 degrees with consideration of pain on motion as would be required for an increased rating.  Therefore, the evidence does not show limitation of flexion that would warrant a higher rating or any separate compensable rating.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Veteran contends that he experiences flare-ups of his left knee disability when performing activities which results in pain and a limited range of motion.  However, even if the Veteran does experience flare-ups of his left knee, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension.  On May 2005 VA examination there was evidence of limitation of motion with pain, including with repetitive movements.  Yet, even considering the effects of pain on use, the probative evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, or limited by incoordination and pain such that the disability would be similar to that level of limitation.  Thus the requirements for an increased rating are not met. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the pain on motion does not show that the Veteran is limited to 45 degrees of flexion such that any separate compensable raitng could be assigned.

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5258 which provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2010).  While there is evidence of effusion of the left knee and the Veteran has subjectively complained of right knee pain and locking, the clinical evidence does not show frequent episodes of locking in the treatment records or on VA examination.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating or any additional rating under Diagnostic Code 5258 for his right knee.  The pain and effusion are rated under the assigned ratings and to rate those manifestations again under Diagnostic Code 5258 would constitute pyramiding.  38 C.F.R. § 4.14 (2010).

The Veteran has been shown on X-ray examination to have degenerative arthritis in his left knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The knee is considered a major joint.  As the Veteran qualifies for receipt of one 10 percent disability rating under a diagnostic code predicated upon limitation of extension, the Board finds that he is not entitled to a separate 10 percent rating under either Diagnostic Code 5003 or 5010, as such an award would amount to pyramiding and is prohibited by the criteria for rating arthritis.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010, Note 1 (2010).  Therefore, the limitation of motion may be rated 10 percent pursuant to Diagnostic Code 5261 or under Diagnostic Code 5003 or 5010, but two separate 10 percent ratings cannot be assigned for the limitation of motion and arthritis.

The Board will now consider whether an increased rating is warranted under any diagnostic codes pertaining to scars.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was pending before October, 28, 2008, and because he has not requested consideration under the amended criteria, his claim will only be evaluated under the rating criteria made effective from August 30, 2002.

On VA examination in April 1999, there was a 5.5 centimeter linear surgical scar on the Veteran's left knee which was tender to palpation, but otherwise well-healed.  A November 2004 VA medical report indicates that the Veteran had an old healed left knee scar.  The Veteran has not reported any symptoms associated with his scar.  There evidence does not show pain, ulceration, adherence, instability, inflammation, edema, tissue loss, or underlying soft tissue damage of the scar.  Nor does the evidence show limited motion due to the scar, keloid formation, abnormal pigmentation, or abnormal texture.  The Board therefore finds that the Veteran is not entitled to a compensable rating for a scar on the left knee, because the evidence does not show that the scar is deep, causes limitation of motion, is 39 square centimeters or greater, is unstable and superficial, or is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (1995-2002).  Therefore, the Board finds that a separate rating for a surgical left knee scar is not warranted because the evidence does not show any ratable symptomatology.

While the Veteran has suggested that he is unable to work due to his service-connected left knee disability, the Board finds that the evidence does not support a finding that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his left knee disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 10 percent for left knee chondromalacia pursuant to Diagnostic Code 5257, or in excess of 10 percent for left knee arthritis, pursuant to Diagnostic Code 5010.

Accordingly, the Board finds that ratings greater than 10 percent each for left knee chondromalacia, pursuant to Diagnostic Code 5257, and left knee arthritis pursuant Diagnostic Code 5010, are not warranted at any time during the period on appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings for left knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a cervical spine disability is granted.

Service connection for a right shoulder disability is granted.

A rating in excess of 10 percent for left knee chondromalacia, pursuant to Diagnostic Code 5257, is denied.

A rating in excess of 10 percent for left knee arthritis, pursuant to Diagnostic Code 5010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


